DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 01/22/2021 (“01-22-21 OA”), the Applicant independent claim 1 and cancelled claims 3 and 11 in a reply filed on 04/21/2021.
Claims 14-19 are withdrawn.
	Currently, claims 1-2, 4-10, 12-13 and 20 are pending.

Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 01-22-21 OA.
Applicant’s amendments to claim 13 have overcome the claim objections as set forth under line item number 2 in the 01-22-21 OA.
Applicant’s amendments to claims 6, 8-10 and 13 have overcome the 112(b) rejections as set forth under line item number 3 in the 01-22-21 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 4-5 in the 01-22-21 OA.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Brad (Yizhou) Liu (Reg. No. 74809) on 05/17/2021.
The application has been amended as follows:
Claim 12 has been amended.
12. (Currently Amended) The display panel according to claim 6, wherein, the array substrate further comprises the[[a]] protective layer and the[[a]] pixel defining layer provided in sequence above the driving transistor, and 
wherein the second auxiliary electrode is in contact with the first terminal of the control transistor through a fourth via that penetrates the protective layer and the pixel defining layer.

Claims 14-19 have been cancelled.
14-19. (Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-10, 12-13 and 20 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to incorporate previously-indicated allowable subject matter of claim 11 and the intervening claim 3 as set forth under line item number 6 in the 01-22-21 OA.
Claims 2, 4-10, 12-13 and 20 are allowed, because they depend from the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/M.L./Examiner, Art Unit 2895            

/JAY C CHANG/Primary Examiner, Art Unit 2895